DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DSMER Pilot Program
	Applicant’s participation in the DSMER Pilot Program on 06/10/2022 is noted.

Title
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  The following title is suggested: 	PLATFORM DATA VIA K-MEANS CLUSTERING

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the abstract idea of a mental processes without significantly more. 

In January 2019, the U.S. Patent and Trademark Office (USP TO) published revised guidance on the application of § 101. 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50 (Jan. 7, 2019) ("2019 Revised Guidance").  "All USP TO personnel are, as a matter of internal agency management, expected to follow the guidance." Id. at 51; see also October 2019 Update at 1.
Under the 2019 Revised Guidance and the October 2019 Update, we first look to whether the claim recites:
(1) any judicial exceptions, including certain groupings of abstract
ideas (i.e., mathematical concepts, certain methods of organizing
human activity such as a fundamental economic practice, or mental
processes) ("Step 2A, Prong One"); and
(2) additional elements that integrate the judicial exception into a
practical application (see MPEP § 2106. 05( a)-( c ), ( e )-(h) (9th ed.
Rev. 08.2017, Jan. 2018)) ("Step 2A, Prong Two"). 
2019 Revised Guidance, 84 Fed. Reg. at 52-55.

Only if a claim (1) recites a judicial exception and (2) does not integrate that exception into a practical application, do we then look, under Step 2B, to whether the claim:
(3) adds a specific limitation beyond the judicial exception that is not "well-understood, routine, conventional" in the field (see MPEP § 2106.05(d)); or
(4) simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception.
2019 Revised Guidance, 84 Fed. Reg. at 52-56.

2019 Revised Guidance, Step 1
	Claims 1-20 are respectively drawn to a method and a computing apparatus, thus they fall into one of the four recognized statutory classes.

2019 Revised Guidance, Step 2A Prong One
	Apart from the “processor”, “computing device”, “memory”, “communication interface”, independent claims 1 and 11 recite limitations which are drawn to the abstract idea of a mental process.  See 2019 Revised Guidance, 84 Fed. Reg. at 52 (describing abstract idea groupings of mental processes, including observation, evaluation, judgment, opinion).
A claim recites a mental process when it encompasses acts people can perform using their minds or pen and paper. See, e.g., CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372-3 (Fed. Cir. 2011) (determining that a claim whose "steps can be performed in the human mind, or by a human using a pen and paper" is directed to an unpatentable mental process). This is true even if the claim recites use of a generic computer component to perform the process steps. See, e.g., Versata Dev. Grp., Inc. v.
SAP Am., Inc., 793 F.3d 1306, 1335 (Fed. Cir. 2015) ("Courts have examined claims that required the use of a computer and still found that the underlying, patent-ineligible invention could be performed via pen and paper or in a person's mind."); see also 2019 Revised Guidance, 84 Fed. Reg. at 52 n.14 ("If a claim, under its broadest reasonable interpretation, covers performance in the mind but for the recitation of generic computer
components, then it is still in the mental process category unless the claim cannot practically be performed in the mind.").

Claim 1 recites “A method for classifying and filtering data, the method being implemented by a processor on a computing device, the method comprising: receiving, by the processor, a query via a platform, the platform including platform data; clustering, by the processor, the query to create a query cluster; identifying, by the processor, a domain of the query cluster; clustering, by the processor, the platform data to create at least one platform data cluster; identifying, by the processor, a corresponding platform data cluster, the corresponding platform data cluster being one from among the at least one platform data cluster that is in a same domain as the domain of the query cluster; assigning a rank, by the processor, to at least one portion of the platform data within the corresponding platform data cluster; and routing, by the processor, at least one from among the at least one portion of the platform data for which the assigned rank is greater than a predetermined threshold.”

Claim 11 recites “A computing apparatus for classifying and filtering data, the computing apparatus comprising: a processor; a memory; and a communication interface coupled to each of the processor and the memory, wherein the processor is configured to: receive, via the communication interface, a query via a platform, the platform including platform data; cluster the query to create a query cluster; identify a domain of the query cluster; cluster the platform data to create at least one platform data cluster; identify a corresponding platform data cluster, the corresponding platform data cluster being one from among the at least one platform data cluster that is in a same domain as the domain of the query cluster; assign a rank to at least one portion of the platform data within the corresponding platform data cluster; and route at least one of the at least one portion of the platform data for which the assigned rank is greater than a predetermined threshold.”

Given their broadest reasonable interpretation, these limitations encompass steps that can be performed in the human mind, or by a human using a pen and paper to analyze information.  Because these limitations encompass using mental steps to analyze information, the independent claim recites a mental process. See, e.g., Elec. Power Grp., 830 F.3d at 1354 ("In a similar vein, we have treated analyzing information by steps people go through in their minds, or by mathematical algorithms, without more, as essentially mental processes within the abstract-idea category.").  See, e.g.,BancorpServs., L.L.C. v. SunLifeAssur. Co. of Canada (US.), 687 F.3d 1266, 1280-81 (Fed. Cir. 2012) (determining that, in light of the written description, the claims at issue involved "mere mathematical computation" and were directed to an abstract idea); October 2019 Update 3-4 ( explaining that a claim recites a mathematical calculation-and thus a mathematical concept-"when the broadest reasonable interpretation of the claim in light of the specification encompasses a mathematical calculation").
	The dependent claims do not recite limitations which would be more than an extended abstract idea from the independent claim.
	Therefore, the claims recite a mental process pursuant to Step 2A, Prong One of the guidance.

2019 Revised Guidance, Step 2A Prong Two
In determining whether the claims are "directed to" the identified abstract idea, we next consider whether the claims recite additional elements that integrate the judicial exception into a practical application.  The examiner discerns no additional element (or combination of elements) recited in the claims that integrates the judicial exception into a practical application. See 2019 Revised Guidance, 84 Fed. Reg. at 54-55.
	Here, claims 1 and 11 only recite a method and a computing apparatus performing steps.  These are generic computer components which perform generic computer functions.  Notably, these elements are the only recited elements beyond the abstract idea, but these additional elements, considered individually and in combination, do not integrate the abstract idea into a practical application when reading claims 1 and 11 as a whole.
	The claimed invention does not recite additional elements that (1) improve a computer itself; (2) improve another technology or technical field; (3) implement the abstract idea in conjunction with a particular machine or manufacture that is integral to the claim; (4) transform or reduce a particular article to a different state or thing; or (5) apply or use the abstract idea in some other meaningful way beyond generally linking the abstract idea's use to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception. See Guidance, 84 Fed. Reg. at 55 (citing MPEP §§ 2106.05(a)­(c), (e)). 
	The dependent claims do not recite limitations which would integrate the judicial exception into a practical application from the independent claim.  Therefore, the claims do not integrate the judicial exception into a practical application pursuant to Step 2A, Prong Two of the guidance.

2019 Revised Guidance, Step 2B
	Turning to step 2 of the Alice/Mayo framework, we look to whether the claims (a) add a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, or (b) simply append well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception.  2019 Revised Guidance, 84 Fed. Reg. at 56.
Considered individually or taken together as an ordered combination, the claim elements fail "to 'transform' the claimed abstract idea into a patent-eligible application."
Alice, 573 U.S. at221 (quoting Mayo, 132 S.Ct. at 1294, 1298). Beyond the abstract idea, the claims merely recite "well-understood, routine conventional activit[ies]," either by requiring conventional computer activities or routine data-gathering steps. Alice, 573 U.S. at 225 (quoting Mayo, 132 S.Ct. at 1294) (alterations in original).  For example:

Claim 1 recites “A method for classifying and filtering data, the method being implemented by a processor on a computing device, the method comprising: receiving, by the processor, a query via a platform, the platform including platform data; clustering, by the processor, the query to create a query cluster; identifying, by the processor, a domain of the query cluster; clustering, by the processor, the platform data to create at least one platform data cluster; identifying, by the processor, a corresponding platform data cluster, the corresponding platform data cluster being one from among the at least one platform data cluster that is in a same domain as the domain of the query cluster; assigning a rank, by the processor, to at least one portion of the platform data within the corresponding platform data cluster; and routing, by the processor, at least one from among the at least one portion of the platform data for which the assigned rank is greater than a predetermined threshold.”

Claim 11 recites “A computing apparatus for classifying and filtering data, the computing apparatus comprising: a processor; a memory; and a communication interface coupled to each of the processor and the memory, wherein the processor is configured to: receive, via the communication interface, a query via a platform, the platform including platform data; cluster the query to create a query cluster; identify a domain of the query cluster; cluster the platform data to create at least one platform data cluster; identify a corresponding platform data cluster, the corresponding platform data cluster being one from among the at least one platform data cluster that is in a same domain as the domain of the query cluster; assign a rank to at least one portion of the platform data within the corresponding platform data cluster; and route at least one of the at least one portion of the platform data for which the assigned rank is greater than a predetermined threshold.”

These computer functions are well-understood, routine, and conventional activities.  See Intellectual Ventures 1 LLC v. Erie Indemnity Co., 850 F.3d 1315, 1329 (Fed. Cir. 2017) ("the remaining limitations recite routine computer functions, such as the sending and receiving information to execute the database search"); Electric Power Grp., 830 F.3d at 1355 ("Nothing in the claims, understood in light of the specification, requires anything other than off-the-shelf, conventional computer, network, and display technology for gathering, sending, and presenting the desired information"); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2015) ("That a computer receives and sends the information over a network--with no further specification--is not even arguably inventive"); Alice, 573 U.S. at 224-26 (basic calculating, receiving, storing, sending information over networks insufficient to add an inventive concept).
When viewed as a whole, nothing in the claims add significantly more (i.e., an inventive concept) to the abstract idea.  The claimed “computer readable storage medium” and “processing unit” amount to no more than mere instructions to apply the abstract idea using generic computer components, which is insufficient to provide an inventive concept.  Furthermore, the examiner is unable discern anything in the claims, even when the recitations are considered in combination, that represents something more than the performance of routine, conventional functions of a generic computer. That is, claims 1-20 at issue do not require any non-conventional computer components, or even a "'non-conventional and non-generic arrangement of known, conventional pieces," but merely call for performance of the claimed operations “on a set of generic computer components." Bascom Glob. Internet Servs., Inc. v. AT&T Mobility LLC, 827 F.3d 1341, 1350 (Fed. Cir. 2016).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by WO 2020/042164 A1 (Effective filing date of 08/31/2018, hereinafter “Liu”).

	Regarding claim 1, Liu teaches
A method for classifying and filtering data, the method being implemented by a processor on a computing device, the method comprising: 
receiving, by the processor, a query via a platform, the platform including platform data [Liu, ¶ 0041, received query; ¶ 0016, online platforms]; 
clustering, by the processor, the query to create a query cluster [Liu, ¶ 0050, cluster queries to determine a representative query, see Table 1]; 
identifying, by the processor, a domain of the query cluster [Liu, ¶ 0049, query]; 
clustering, by the processor, the platform data to create at least one platform data cluster [Liu, ¶ 0020, system determines a topic that the inquiry is most relevant to (e.g., create platform data cluster)]; 
identifying, by the processor, a corresponding platform data cluster, the corresponding platform data cluster being one from among the at least one platform data cluster that is in a same domain as the domain of the query cluster [Liu, ¶ 0020, provide the automated answer in response to the inquiry]; 
assigning a rank, by the processor, to at least one portion of the platform data within the corresponding platform data cluster [Liu, ¶¶ 0033 & 0034, frequently used terms all relevant to one or more particular contexts]; and 
routing, by the processor, at least one from among the at least one portion of the platform data for which the assigned rank is greater than a predetermined threshold [Liu, ¶ 0054, provide response based on predetermined solutions for the topic].

Regarding claim 2, Liu teaches the method of claim 1, wherein the assigning the rank is performed based on at least one from among a relevance of the at least one portion of the platform data to the query, a number of times the at least one portion of the platform data is shared between users, and a number of times the at least one portion of the platform data has been viewed by the users [Liu, ¶¶ 0033 & 0034, frequently used terms all relevant to one or more particular contexts].

Regarding claim 3, Liu teaches the method of claim 1, wherein the routing comprises transmitting the at least one portion of the platform data to an initiator of the query [Liu, ¶ 0020].

Regarding claim 4, Liu teaches the method of claim 1, wherein the query comprises at least one from among a message, a question, and a search request [Liu, ¶ 0041].

Regarding claim 5, Liu teaches the method of claim 4, wherein the message comprises at least one from among an email message, a voicemail message, and a chat message [Liu, ¶ 0041].

Regarding claim 6, Liu teaches the method of claim 1, wherein at least one from among the clustering the query and the clustering the platform data comprises using a machine learning algorithm [Liu, ¶ 0005, k-means clustering].

Regarding claim 7, Liu teaches the method of claim 6, wherein the using the machine learning algorithm comprises using a k-means clustering algorithm [Liu, ¶ 0005].

Regarding claim 8, Liu teaches the method of claim 1, wherein the platform comprises a data server that is configured to facilitate access to at least one from among a plurality of messages and a plurality of documents [Liu, ¶ 0019].

Regarding claim 9, Liu teaches the method of claim 1, wherein the platform comprises at least one from among a collaboration platform, a chat platform and a messaging platform [Liu, ¶ 0019].

Regarding claim 10, Liu teaches the method of claim 1, further comprising repeating each of the receiving the query, the clustering the query, the identifying the domain, the clustering the platform data, the identifying the corresponding platform data cluster, the assigning the rank, and the routing at a user-selectable periodic interval [Liu, ¶ 0028, sampling performed at certain time periods].

	Claims 11-20 recite limitations similar to those recited in claims 1-10, respectively, and are rejected for the reasons discussed above.

Response to Arguments
Applicant's arguments filed 06/10/2022 have been fully considered but they are not persuasive. 

Regarding claim 1’s “assigning” step, the examiner notes that determining term frequency followed by filtering using the obtained frequently used terms involves refining down to one or more frequent terms.  In the instance of a single term, such refining would necessarily have a rank amongst itself.
Regarding claim 1’s “routing” step, the examiner notes that the routing in Liu at paragraph [0054] is based on pre-determined guidance for topics or forming an answer on the fly, especially for a single-ranked item, which satisfies a criteria similar to a threshold.
Regarding claim 2, the examiner reiterates the arguments directed to the “assigning” step.
Regarding claim 10, the examiner notes that Liu leaves open-ended whether certain time periods are system or user-selected as the data cleaning process is done according to a criteria and may be either.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott A. Waldron whose telephone number is (571)272-5898. The examiner can normally be reached Monday - Friday 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on (571)270-0474. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Scott A. Waldron/Primary Examiner, Art Unit 2152                                                                                                                                                                                                        06/18/2022